Title: To James Madison from Benjamin C. Bartlett, 7 March 1815
From: Bartlett, Benjamin C.
To: Madison, James


                    
                        
                            Sir
                        
                        New york 7 March 1815
                    
                    Having past the greatest part of my life in the Service of my country and being now at an advanced age upwards of Forty five years—I take the liberty as a reduction is about to be made in the military establishment to state to you my present Situation and past Services.
                    In the year 1791 I served under General St Clair and was wounded in his memorable defeat on the 4th. November of that year, but escaped with life, I afterwards Served with General Wayne and received two very Severe Wounds in his action with the Indians on the 20th augt. 1794 one of which in the Joint of my right knee and the other in my elbow whereby I was confined one hundred and ten days without being moved off my right side and one year afterwards on crutches and was rendered in a great Measure a cripple for life. After recovering sufficient Strength I returned to my native State New Hampshire and had not been long at home before a rupture with France appeared to be on the eve of taking place whereupon I entered into the Naval Service and Served two years with Come Truxton two with Capt Bainbridge in the Essex and four under Captains Prebble Barron and Rodgers chiefly in the Medateranian and returned to America with the latter. Since that period till the commencement of hostilities with Great Britain I remained in retirement. But on War being declared I disposed of what little property I had acquired and once More entered the Servi[c]e of my country and had the honor to receive a Leutenants Commission in the First regiment of artillerists which station I now hold. Thus Sir I have stated to you my situation and Servi[c]es, and having Sacrificed my all to my Countrys good and being destitute of other resources I thought it proper to address myself to you in person, that my age and Services may not be overlooked by a derangement from the Service in consequence of a reduction of the Army.
                    As I have passed a considerable time in the Medeteranean and have a competent knowledge of all Matters relating to ordnance &c. I would if thought advisable, accept of any present situation as volunteer, Purser, or

First Leut. of Marines in the Squadron now destined for Algiers. Begging your excuse for the liberty I have taken in thus addressing you I have the honor to be very Respectfully Sir your most obed Servant
                    
                        Benjamin C. BartlettLeut. Corps of Arti⟨llerists⟩
                    
                